UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHI()
WESTERN DIVISION

EQUAL EMPLOYMENT Case No. l:l7-cv-515
OPPORTUNITY COMMISSION Dlott, J.

Plaintiff, Litkovitz, l\/I.J.

vs.
R & L CARRIERS, INC., et al., ORDER

Defendants.

At issue in this discovery dispute is Whether the EEOC has fully responded to defendants’
Interrogatory No. 13 and additional interrogatories and document requests that seek information
on Which the EEOC bases its claims in this case, or Whether the EEOC has improperly asserted
the “deliberative process privilege” as to certain documents

Defendants allege that plaintiff has improperly asserted the “deliberative process
privilege” as to 13 documents listed on the EEOC’s privilege log. Pursuant to the Court’s Order
of December 12, 2018, defendants have identified the documents they assert have been
improperly identified as protected by the deliberative process privilege, and the EEOC has
submitted such documents to the Court for its fn camera review. The EEOC has also submitted
the declaration of Victoria A. Lipnic, the Acting Chair of the EEOC, Which avers that she has
reviewed the in camera documents submitted to the Court and such documents “contain
predecisional opinions, analyses, and conclusions of the Commission investigatory and legal
personnel regarding the investigation of Charge No. 470-2012-00279€.” l\/Is. Lipnic also avers
that the disclosure of these documents to individuals outside the Commission Would inhibit open
communication among Commission employees, thereby impairing the Commission’s ability to

enforce the statutes Within its authority

The deliberative process privilege applies to “documents reflecting advisory opinions,
recommendations and deliberations comprising part of a process by which governmental
decisions and policies are formulated.” Dep ’l oflnrerior v. K!amath Waler Users Protectz`ve
Ass ’n, 532 U.S. l, 8-9 (2001) (quoti`ng NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150
(1975)) (internal quotation marks omitted). As explained by this Court:

The deliberative process privilege is one which has been judicially crafted in order

to promote frank discussion of issues relating to the adoption of policies, or the

making of specific adjudicative decisions, within a governmental agency. Once an
agency makes a decision, it is obligated to state both the decision and the reasons
that support it. Those matters are public records. However, in most cases an agency

is required to Weigh various options prior to reaching its final decision. lt may do

so by questioning the wisdom of various options or questioning the accuracy of the

process that has preceded the point ofdecision. lf all intra-agency communications
about such matters were made public, agency staffmembers might be deterred from
expressing honest opinions about matters which factor into the agency’s final
decision Consequently, the deliberative process privilege was created in order to

protect communications “made in the course of formulating agency decisions on
legal and policy matters.” NLRB v. Sears, Roebuck and Co., 421 U.S. 132, 138

(1975).
Dawson v. Sulli'varz, 136 F.R.D. 621, 624-25 (S.D. Ohio 1991). 'l`he deliberative process

privilege applies to a document that is “both ‘predecisional,’ meaning it is ‘received by the
decisionmaker on the subject of the decision prior to the time the decision is made,’ and
‘deliberative,’ the result of a consultative process.” Rzrgiero v. U.S. Dep ’I ofJusrz`ce, 257 F.3d
534, 550 (6th Cir. 2001) (citations omitted). “Although this privilege covers recommendations
draft documents, proposals, suggestions, and other subjective documents that reflect the opinions
of the writer rather than the policy of an agency, the key issue in applying this exception is
whether disclosure of the materials would iexpose an agency’s decisionmaking process in such a
way as to discourage discussion within the agency and thereby undermine the agency’s ability to
perform its functions.”’ Id. (citations omitted). The deliberative process privilege does not,

however, protect purely factual material “unless the material is so inextricably intertwined with

2

the deliberative sections of documents that its disclosure would inevitably reveal the
government’s deliberations.” NetJels Large A."rcra_c}?, Inc. v. Unired Srares, No. 2:1 l-cv-1023,
2015 WL 1526346, at *4 (S.D. Ohio Apr. 3, 2015) (quoting fn re Sea!ed Case, 121 F.3d 729,
737 (D.C. Cir. 1997) (citations omitted); see also Norwood v. F.A.A ., 993 F.2d 570, 577 (6th
Cir. 1993) (“purely factual, investigative matters” that are “severable without compromising the
private remainder of the documents” do not enjoy the protection of the exemption) (citation
omitted)).

All of the documents submitted by the EEOC are predecisional, in that they were created
prior to the time the EEOC made its September 30, 2015 finding of discrimination by
defendantsl Therefore, the question becomes whether the documents are deliberative or
evaluative, i.e., reflecting “the give and take of the consultative process,” Dawson, 136 F.R.D. at
625, or purely factual material that is discoverable

The documents and the Court’s ruling are as follows:

 

 

Exhibit Number Description
From From (A Complete Copy of the Descriptions from Exhibit
Chair’s Defendants’ A to the Acting Chair’s Declaration with Some
Declaration Submission Additional Notes as lndicated)

 

Email from EEOC Offlce of Research, Information, and
Planning (ORIP) Social Science Analyst Lisa Torres to EEOC
lnvestigator Andrea Dayharsh, dated February 13, 2014, one
page [REV000006]. The email contains the Social Science

1 25 Analyst’s selection of language from a published case
decision, previously produced at EEOC¢RL_ 000001, that the
Social Science Analyst considered relevant to EEOC’S
investigation of Charge No. 470-2012-00279C.

 

 

 

 

 

This document is protected by the deliberative process privilege as it contains the opinion

of the analyst and relates to the EEOC’s internal decisionmaking process

 

30

Analysis and report by ORIP Social Science Analyst Lisa
Torres and ORIP Intern Casey Callahan to EEOC
Investigator Andrea Dayharsh, dated March 4, 2014, three
pages [REV000328]. The analysis and report contain
ORIP’s statistical analyses of R&L Carriers’ employment of
females compared to competitors of R&L Carriers and
external labor markets

 

bd

 

 

31

 

Analysis and report by ORIP Social Science Analyst Lisa
Torres and ORIP Intern Casey Callahan to EEOC lnvestigator
Andrea Dayharsh, dated February 27, 2014, four pages
[REV000331]. The analysis and report contain ORIP’s
statistical analyses of R&L Carriers’ employment of females
compared to competitors of R&L Carriers and external labor

markets

 

Documents 2 and 3 are memoranda involving the analysis and conclusions of the author

on the potential merits of an action and as such are protected by the deliberative process

privilege

 

 

 

35

 

Email from EEOC Investigator Andrea Dayharsh to EEOC
Trial Attorney Kenneth Brown and EEOC lnvestigators
Kimberly Anderson and Tonya Davis, dated February 27,
2014, one page [REVOOOSSO], forwarding email from ORIP
Social Science Analyst Lisa Torres to lnvestigator Dayharsh,
dated February 27, 2014. The email from the Social Science
Analyst provides the results of ORIP’s analysis regarding the
employment of female laborers at competitors of R&L
Carriers.

NOTE: The parties have resolved their dispute over this
document and the document is not included in the
submission to the Court.

 

 

 

 

Email from EEOC ORIP Social Science Analyst Lisa Torres to
EEOC Trial Attorney Kenneth Brown and EEOC lnvestigator
Andrea Dayharsh, with copies to ORIP Intern Casey Callahan
and EEOC ORIP Director Ronald Edwards, dated l\/larch 6,
2014, one page [REV004254]. The email contains the Sociai
Science Analyst’s opinion regarding information contained in
2012 and 2013 EEO-l data submitted to EEOC by R&L
Carriers

NOTE: The parties have resolved their dispute over this
document and the document is not included in the

submission to the Court.

 

 

 

 

Email correspondence between EEOC lnvestigator Andrea
Dayharsh and EEOC ORlP Social Science Analyst Lisa
Torres, copying ORIP Intern Casey Callahan and EEOC Trial
Attorney Kenneth Brown, dated February 27 to March 3,
2014, two pages [REV004951]. The correspondence
transmits and discusses the report identified in Item No. 3
above, and contains the email from the Social Science
Analyst identified in Item No. 4 above.

NO'I`E: The parties have resolved their dispute over this
document and the document is not included in the submission
to the Court.

 

The parties have resolved their dispute with respect to Documents 4, 5 , and 6. In

addition, the email string in Exhibit 6 is protected by the attorney-client privilege.

 

 

 

 

Statistical Analysis prepared by ORIP at the request of
EEOC lnvestigator Andrea Dayharsh, dated February 2014,
16 pages [REV005023], containing ORIP’s analyses of
R&L Carriers’ employment of women compared to external
labor markets in 2010.

NOTE: The Commission has disclosed additional
segregable factual information from this document the
source of the data (EEO-l reports) and the NAICS Codes,
Job Codes, and geography selections used to perform
analysis

 

 

 

 

Statistical Analysis prepared by ORIP at the request of
EEOC lnvestigator Andrea Dayharsh, dated February 2014,
16 pages [REV005039], containing ORIP’s analyses of
R&L Carriers’ employment of women compared to external
labor markets in 2011.

8 3 NOTE: The Commission has disclosed additional
segregable factual information from this document the
source of the data (EEO-l reports) and the NAICS Codes,
Job Codes, and geography selections used to perform
analysis

 

Statistical Analysis prepared by ORIP at the request of
EEOC Investigator Andrea Dayharsh, dated February 2014,
16 pages [REV005055], containing ORIP’s analyses of
R&L Carriers’ employment of women compared to external
9 4 labor markets in 2012.

NO'I`E: The Commission has disclosed additional
segregable factual information from this document: the
source of the data (EEO-l reports) and the NAICS Codes,
.lob Codes, and geography selections used to perform
analysis

 

 

 

 

Documents 7, 8, and 9 are protected by the deliberative process privilege The factual
information contained within these documents is contained in the EEO-l reports provided by
defendants to the EEOC. The EEOC also represents that it has provided defendants with the
industry and job codes and the core-based statistical areas used in the analyses that are reflected
in Documents 7, 8, and 9. 1n addition, to the extent the statistical analyses involve R&L
locations other than Wilmington, Ohio, they are not relevant and, in any event, contain subjective

conclusions or opinions protected by the deliberative process privilege

 

Statistical Anaiysis prepared by (_`)RIP at the request of EEOC

lnvestigator Andrea Dayharsh, undated, one page

10 5 [REV005074]. The analysis was performed on 2010 applicant
and hiring data, submitted to EEOC by R&L Carriers during

the investigation and selected by Commission staff.

 

 

 

 

 

 

 

Statistical Analysis prepared by ORIP at the request of EEOC
lnvestigator Andrea Dayharsh, undated, one page
[REV005075]. The analysis was performed on 201 1 applicant

 

 

 

 

ll 6 and hire data, submitted to the EEOC by R&L Carriers during
the investigation and selected by Commission staff.
Statistical Analysis prepared by ORIP at the request of EEOC
lnvestigator Andrea Dayharsh, undated, one page

13 55 [REV005077]. The analysis was performed on 2010 applicant

and hire data, submitted to EEOC by R&L Carriers during the
investigation and selected by Commission staff.

 

Documents 10, 1 1, and 13 contain factual information that was provided to the EEOC by

defendants The remainder of these documents contain statistical analyses that are protected by

the deliberative process privilege

 

12

 

 

 

Email from ORlP Soc-ial Science Analyst Lisa Torres to
EEOC lnvestigator Andrea Dayharsh and EEOC Trial
Attorney Kenneth Brown, dated December 2, 2014, one page
[REV005076]. The email contains the results of statistical
analyses performed by the Social Science Analyst on 2010
and 201 l applicant and hire data contained in an expert report
provided to EEOC by R&L Carriers.

NOTE: The parties have resolved their dispute over this
document and the document is not included in the
submission to the Court.

 

The parties have resolved their dispute with respect to Document 12.

ln summary, the documents reviewed in camera by the Court are protected by the

attorney-client privilege and/or the deliberative process privilege and need not be disclosed to

 

 

defendants

IT IS SO ORDERED.

Date: §¢/EL/ §

Karen L. Litkovitz'
United States l\/Iagistrate ludge

